Citation Nr: 1146334	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for diabetes mellitus, type II, distinct from separately rated complications.

3.  Entitlement to separate compensable disability ratings for peripheral neuropathy of both upper and both lower extremities, associated with diabetes mellitus.

4.  Entitlement to service connection for hypertension, claimed as high blood pressure and as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for residuals of squamous cell carcinoma of the base of the tongue, claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1967.

With regard to the issue of entitlement to service connection for residuals of squamous cell carcinoma of the base of the tongue, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in April 2008, and a substantive appeal was received in May 2008.

With regard to the issue of entitlement  to service connection for an acquired psychiatric disability, this matter comes before the Board on appeal from a September 2010 RO rating decision.  A notice of disagreement was received in October 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in May 2011.

With regard to the other issues on appeal at this time, this matter comes before the Board on appeal from an August 2010 RO rating decision.  A notice of disagreement (specifically identifying the issues the Veteran sought to appeal) was received in September 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in May 2011.

The Veteran testified at a Board hearing in August 2011.  A transcript of this hearing is associated with the claims-file.

The Board notes that the Veteran's appeal for increased compensation for his service-connected diabetes mellitus pathology specifically and expressly features a contention (including as clearly explained at the Veteran's August 2011 Board hearing) that he should be assigned separate disability ratings for related peripheral neuropathy for each of the Veteran's upper and lower extremities.  As the established service-connected diabetes pathology includes not only the diabetes disease process but also peripheral neuropathy of each upper and lower extremity, the Board finds that the question of entitlement to separate ratings is properly before the Board at this time as part of the appeal for increased disability compensation for diabetes.  For the sake of clarity and to best reflect the Veteran's contention in this case, the Board has refashioned and separated the issues in the listing above to address the rating for the diabetes mellitus core disease process apart from the question of entitlement to separate ratings for each upper and lower extremity affected by the diabetic complication of peripheral neuropathy.

The issues of entitlement to service connection for high blood pressure, for an acquired psychiatric disability, and for residuals of squamous cell carcinoma of the base of the tongue are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss has been productive of no higher than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  The Veteran's service-connected diabetes mellitus, type II, distinct from separately rated complications, requires a restricted diet but does not require insulin nor oral hypoglycemic agents.

3.  The Veteran has peripheral neuropathy, left upper extremity, due to service- connected diabetes mellitus, type II, manifested by mild incomplete paralysis which is wholly sensory.

4.  The Veteran has peripheral neuropathy, right upper extremity, due to service- connected diabetes mellitus, type II, manifested by mild incomplete paralysis which is wholly sensory.

5.  The Veteran has peripheral neuropathy, left lower extremity, due to service- connected diabetes mellitus, type II, manifested by mild incomplete paralysis which is wholly sensory.

6.  The Veteran has peripheral neuropathy, right lower extremity, due to service- connected diabetes mellitus, type II, manifested by mild incomplete paralysis which is wholly sensory.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable initial disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85 and Code 6100 (2011).

2.  The criteria for assignment of a disability rating in excess of 10 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).

3.  The criteria for a separate 10 percent disability rating for peripheral neuropathy, left upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2011).

4.  The criteria for a separate 10 percent disability rating for peripheral neuropathy, right upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2011).

5.  The criteria for a separate 10 percent disability rating for peripheral neuropathy, left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

6.  The criteria for a separate 10 percent disability rating for peripheral neuropathy, right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought (for the issues addressed with a final Board decision at this time) in a letter dated in August 2009.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the August 2010 RO rating decision giving rise to the appeal to the extent of the hearing loss and diabetes rating issues addressed with a final Board decision at this time.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the issue of entitlement to a higher initial disability rating for hearing loss in this case is a downstream issue from that of service connection, for which the above-discussed VCAA letter was duly sent in August 2009.  Another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

 To the extent that the VCAA notice may be considered formally deficient for any reason with regard to the issue of entitlement to an increased rating for the diabetes disease process specifically distinct from its complications, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  The record shows that the appellant is presently represented by a private attorney; it is reasonable to assume that such representation would include conveying such information to the appellant as pertinent to his claim.  The claimant and his attorney have demonstrated actual knowledge of the evidence required to establish entitlement to an increased disability rating for diabetes throughout their presentations in this appeal, including the presentation of testimony at the Veteran's August 2011 Board hearing which included information specifically referencing the pertinent rating criteria.  Thus, there is no indication that any useful purpose would be served by delaying appellate review at this time.

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely letter sent in August 2009 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with regard to the issues addressed on the merits in the following decision.  The record as it stands includes sufficient competent evidence.  All available pertinent records including in-service records, VA reports, and private records have been obtained.  Additionally, the RO has requested and obtained Social Security Administration (SSA) records.

The Veteran has been afforded VA examinations to evaluate his pertinent service-connected disabilities addressed in this appeal.  VA examination reports dated in August 2006 and February 2010 (with an additional pertinent VA medical opinion dated in July 2010) are of record and specifically address the pertinent questions including concerning the nature and severity of the service-connected disabilities on appeal.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.

Relevant to the Veteran's initial evaluation for his bilateral hearing loss disability, the Board notes that, in Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the February 2010 VA examination report describes the functional effects caused by the Veteran's hearing disability: the examiner discussed that the Veteran reported difficulty hearing conversation.  The Veteran's testimony at his August 2011 Board hearing confirmed that the daily impact of his hearing loss was difficulty hearing conversations; the Veteran has additionally discussed problems caused by his tinnitus which are a separate matter from the hearing loss disability currently on appeal.  The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, 'unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.'  Id.  In this case, the Board concludes that the functional effects of the Veteran's hearing loss disability are adequately addressed by the VA examination report and, thus, this reports is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  No further action is necessary to assist the claimant with the issues addressed on the merits in this decision.

Increased Ratings

The Veteran claims entitlement to assignment of an increased initial disability rating for his service-connected bilateral hearing loss and for his diabetes mellitus disease process with the complications of peripheral neuropathy of both upper and both lower extremities.  He essentially contends that these disabilities have been more severely disabling than the assigned ratings reflect.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as is the case with the hearing loss issue, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where an increase in the level of a service-connected disability is at issue, as is the case with the diabetes pathology on appeal, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Hearing Loss

The Veteran's service-connected hearing loss has been rated by the RO under the provisions of Diagnostic Code 6100.  In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

On the most recent authorized VA audiological evaluation in February 2010, pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
10
10
45
65
LEFT
X
15
30
60
65

The puretone average in the right ear was 32.5 decibels and the puretone average in the left ear was 42.5 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.  These audiological findings show Level I hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI.  Under Table VII, this warrants a non-compensable rating.

The February 2010 VA examination report describes the functional effects caused by the Veteran's hearing disability: the examiner discussed that the Veteran reported difficulty hearing conversation.  The Veteran's testimony at his August 2011 Board hearing confirmed that the daily impact of his hearing loss was difficulty hearing conversations; the Veteran has additionally discussed problems caused by his tinnitus which are a separate matter from the hearing loss disability currently on appeal.

There is no other evidence of record presenting pertinent audiological data to permit further evaluation of the Veteran's current hearing loss with respect to the applicable rating criteria.  The Veteran's September 2010 notice of disagreement and May 2011 substantive appeal suggested an intent to submit additional evidence on this issue; however, no additional evidence pertinent to the hearing loss issue has been received beyond the Veteran's testimony at his August 2011 Board hearing, and the new evidence submitted by the Veteran at that time does not pertain to this particular issue.  The Veteran's August 2011 Board hearing presentation described his difficulty hearing speech, and made no indication that any further documentary evidence for consideration was forthcoming.

In sum, the appropriate audiological testing data shows quantified hearing acuity which does not qualify for a compensable disability rating under the law. The applicable audiological testing data shows quantified hearing acuity which does not qualify for a compensable disability rating under the law.  As noted above, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  There is no indication that the disability rating should be staged for any reason.  In the present case the preponderance of the evidence is against assignment of an increased rating for any period of time contemplated by the appeal.  Fenderson, supra.  The Veteran may always advance a claim for an increased rating if his hearing loss disability increases in severity in the future.

To the extent that the Veteran may be arguing that the regulation itself is not realistic in designating a noncompensable rating for audiological test results such as his, the Board can only reply that it is bound by law to apply such regulation.

Diabetes Disease Process

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 10 percent disability rating is warranted for diabetes manageable by restricted diet only; 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In this case, the Veteran requires only a restricted diet to control his diabetes mellitus; his own testimony confirms this.  During the August 2011 Board hearing, the Veteran's representative asked whether the Veteran takes any medication for his diabetes and the Veteran's answer indicated that he did not require any medication to manage his diabetes.  The Veteran explained, as is consistent with the medical evidence of record, that due to surgical resection involving cancer at the base of his tongue, he is no longer able to eat foods and relies upon liquid vitamins for sustenance.  The Veteran contends that his unusual circumstances of being physically incapable of eating normal diet has allowed his diabetes to be controlled without medication whereas under normal circumstances his diabetes would require medication.  The Veteran testified that "they were going to start me on medications ... and then my cancer was discovered.  And after the cancer, because of the food, or the liquids that I take in now it's all vitamins, so there's no bad food that you would normally eat."  The Veteran expressed his belief that "my diabetes is controlled through the liquid diet because of the vitamin intake I have."

Regardless of any other questions raised by the Veteran's testimony and contentions on this point, the Veteran's testimony makes clear that his diabetes is managed by dietary limitations and without any insulin or hypoglycemic agents.  The Veteran's belief that his diet would be less favorable to diabetes management but for his limitations from surgery does not change the essential fact that the Veteran's diabetes clearly does not require insulin or oral hypoglycemic agents for management.  As the Veteran's testimony indicates that his diabetes management has never involved his actually taking insulin or oral hypoglycemic agents, and no medical evidence of record indicates the absence of such medications has been against any medical advice to utilize them, the Board cannot find that his diabetes requires insulin or oral hypoglycemic agents for management.  Regardless of the Veteran's belief that his diabetes would be more severe and would require medication for management were he not forced to adhere to a special diet by post-surgical limitations, the fact of the matter is clearly that the Veteran's diabetes is controlled by dietary restrictions without insulin or oral hypoglycemic agents; these facts match the criteria for assignment of the Veteran's 10 percent disability rating for the diabetes disease process and do not more nearly match the criteria for any higher rating.

The Board notes that a July 2004 initial consultation report from a private facility's Dr. Pool shows, in pertinent part, a characterization of the Veteran's medical history indicating "'Borderline diabetes,' has never required medication, has always been diet controlled."  Assessment at that time was "Diet controlled diabetes."

An August 2006 VA fee-basis examination report shows that the Veteran's diabetes was medically assessed at that time to be "[w]ell controlled" with reference to "good control with diet."

A February 2010 VA examination report, informed by the authoring medical doctor's review of the claims-file and interview of the Veteran, characterizes "past medical history of DM that has always been controlled by his diet."  This report also acknowledges that the Veteran "states that his diabetes is more controlled since diet modifications after being treated for the cancer."  At the time of the February 2010 VA examination, it appears that the Veteran's diabetes mellitus disease process was so well managed that the examiner expressed: "On today's exam I cannot find objective evidence to support an active disease state as evidence[d] by a normal glucose, HgBA1c, and renal function as well as the fact that medication for treatment has never been required."  (The Board notes that other medical evidence does confirm a proper diagnosis of diabetes mellitus, including the July 2010 VA medical opinion developed for clarification of such matters.)

As the Veteran requires only a restricted diet to control his diabetes mellitus, a disability rating in excess of 10 percent is not warranted per Diagnostic Code 7913.  There is no persuasive evidence that he requires insulin or regulation of activities due to his diabetes.  The medical evidence of record also does not reflect episodes of ketoacidosis or hypoglycemic reactions due to his diabetes.  As detailed, his diabetes mellitus is controlled satisfactorily with a restricted diet.

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his diabetes mellitus per Diagnostic Code 7913, and there is no basis for assignment of a disability rating in excess of 10 percent under such diagnostic criteria.  The Board again emphasizes that although the Veteran requires a restricted diet, he does not require insulin or oral hypoglycemic agents.  As such, the Veteran meets the criteria for a 10 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of a requirement of insulin or oral hypoglycemic agents, there is simply no basis for a higher rating at this time.

Peripheral Neuropathy

The Board has determined, however, that separate compensable ratings are warranted for diabetic complications, specifically mild peripheral neuropathy affecting the bilateral upper and lower extremities.

An August 2006 VA fee-basis examination report shows that the Veteran was assessed to have "[m]ild sensory neuropathy, and moderate bilateral carpel tunnel syndrome, per EMG/NCV studies."  The electromyography laboratory report associated with the neurological component of the August 2006 examination contains its own medical impression showing that "[t]his study demonstrates a mild sensory neuropathy" in addition to carpal tunnel nerve entrapments.  The Board finds that these findings are reasonably read to pertain to the Veteran's bilateral upper and lower extremities, as the August 2006 VA fee-basis examination report shows that the Veteran's pertinent complaints in this regard were "occasional numbness in both hands bilaterally and a constant numbness underneath the balls of his toes in the feet bilaterally."  The Board notes that the RO interpreted the diagnostic findings in this report as indicating peripheral neuropathy of both upper and both lower extremities, as reflected by the fact that the grant of service connection for diabetes mellitus expressly included the complications of peripheral neuropathy of both upper and both lower extremities.

A February 2010 VA examination report presented a VA medical doctor's opinion that the Veteran's peripheral neuropathy was not due to diabetes or blood sugar issues but is rather a consequence of the chemotherapy course associated with the Veteran's cancer treatment.  In part, this medical opinion stems from the examiner's belief that the Veteran's diagnosis of diabetes was itself questionable and not clearly established.  Leaving these diagnostic and etiology questions aside, however, the February 2010 VA examination report pertinently describes the peripheral neuropathy as "Mild Sensory Neuropathy involving both feet" causing "foot discomfort" with moderate impact on some daily activities and no impact upon others.  Physical examination showed that the Veteran's "gross motor function for the lower extremities are noted to be 5/5 as tested."  Examination findings showed some sensory involvement of the lower extremities insofar as the Veteran described experiencing pain, but the report expressly indicates that there was no muscle abnormality nor abnormal movements nor any functional impact upon of a joint associated with the nerve disorder.  The examiner's impression of the test results, including electromyography and nerve conduction studies, was that "[t]his study demonstrates a mild sensory neuropathy.  In addition, there are bilateral moderate nerve entrapments at the carpal tunnels."

A July 2010 VA medical opinion from the Chief of Diabetes Section at a VAMC opines that it is not possible to confirm or deny that the Veteran has peripheral neuropathy based upon the records available for review, but indicates that: "It is as likely as not that any symptoms of peripheral neuropathy reported by the patient are secondary to diabetes mellitus....  Symptoms of DPN often are found in patients with improved diabetes control as they tend to be not reversible."

The Board notes that the medical evidence of record is not entirely clear, in that some of the medical evidence discusses peripheral neuropathy only in terms of lower extremity manifestations while other medical evidence is ambiguous as to identifying which extremities are involved.  Additionally, there are conflicting medical opinions of record concerning whether the Veteran's peripheral neuropathy symptoms are related to his service-connected diabetes mellitus pathology.  Significantly, however, it appears that VA has conceded that the Veteran's service-connected diabetes mellitus pathology includes peripheral neuropathy of both upper and both lower extremities.  The September 2006 RO rating decision that established entitlement to service connection for the diabetes pathology expressly granted service connection for "diabetes mellitus type II (herbicides) with bilateral peripheral neuropathy of the upper and lower extremities," and the RO has consistently characterized the service-connected pathology in this manner.  The Board thus considers it to be an established fact that the service-connected pathology includes peripheral neuropathy of both upper and both lower extremities.

The Veteran's hearing testimony clearly indicates that he experiences "numbness in my hands mostly all the time" and that he experiences numbness and pain in his feet.  The Veteran is certainly competent to report that he experiences such sensory symptoms, and these symptoms appear reasonably consistent with what is shown by the medical evidence.  To the extent that overlapping diagnostic factors such as the impact of carpal tunnel syndrome or side-effects of the Veteran's chemotherapy may be involved, the Board finds that careful consideration of the available evidence indicates that the relative significance of each pathology in contributing to the Veteran's sensory neuropathy symptoms is not specifically determinable.  The complex diagnostic picture does not clearly distinguish between symptoms associated with service-connected disability and symptoms associated with non-service-connected disability.  The Board notes the holding in Mittleider v. West, 11 Vet. App. 181 (1998), wherein the Court held that when it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the appellant's service-connected disability.  In this case, the existence of peripheral neuropathy of both upper and both lower extremities has been conceded by the RO, and the Board will attribute his sensory neuropathy symptoms to the service-connected peripheral neuropathy pathology.

Upon review of the symptomatology demonstrated by the evidence of record for the Veteran's bilateral upper extremities, the Board finds that the disability is most appropriately rated under Diagnostic Code 8515.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Code used should be upheld if supported by explanation and evidence).  For either the major (dominant) or minor (non-dominant) extremity, a disability rating of 10 percent is warranted for mild incomplete paralysis.  A 20 percent disability rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent disability rating is warranted for moderate incomplete paralysis of the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

With reference to 38 C.F.R. § 4.124a, the term 'incomplete paralysis' with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 'note' at 'Diseases of the Peripheral Nerves' in 38 C.F.R. § 4.124a.

In this case, the Board finds that the evidence reflects that separate 10 percent ratings are warranted for a mild incomplete paralysis of the left upper extremity and right upper extremity.  The August 2006 VA examination report show complaints of "occasional numbness in both hands bilaterally" diagnosed as involving mild sensory neuropathy on the basis of electromyographic evaluation.  No associated motor deficits have been suggested in any of the evidence; many medical reports detailing the Veteran's peripheral neuropathy symptoms make no indication of any complaints in the upper extremities at all.  The evidence, thus, reflects that a 10 percent rating is warranted for each the left upper extremity and right upper extremity for mild sensory neuropathy.

As far as the peripheral neuropathy of the lower extremities, the Board finds that this should be rated under the provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 as analogous to impairment of the sciatic nerve.  Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board finds that the evidence supports a 10 percent rating for each leg for the peripheral neuropathy affecting the lower extremities under Diagnostic Code 8520.  The VA examination reports discussed above showed consistent complaints of sensory symptoms in the feet with a diagnosis of mild neuropathy of the lower extremities informed by neurological testing.  No associated motor deficits have been suggested in any of the evidence.  Thus the evidence reflects mild neuropathy affecting both legs, for which separate 10 percent ratings are to be assigned.

The evidence indicating the presence of peripheral diabetic neuropathy of the upper and lower extremities shows no more than mild sensory loss and discomfort without any showing of loss of motor function.

There is no evidence indicating symptoms of diabetic neuropathy in the upper or lower extremities of sufficient severity to warrant the next highest rating of 20 percent for 'moderate' incomplete paralysis.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disabilities on appeal in this case.  The evidence features the Veteran's statements, VA examination and treatment reports, and private treatment reports presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case (beyond the above-discussed assignment of new separate ratings for peripheral neuropathy).

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects.  The Veteran has not specifically testified that he has had audiological testing meeting the regulatory criteria for assignment of a higher rating for hearing loss, nor has the Veteran contended that his diabetes mellitus disease process has required the use of insulin or oral hypoglycemic agents.  Beyond this, the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any additional increased rating in this case.  Indeed, the critical question in this case is not whether the Veteran experiences the symptoms that he claims, but rather whether the symptoms that are the basis of his claims of entitlement to increased compensation meet the regulatory criteria for higher ratings.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record indicate that the claimed service-connected disability symptoms have had an impact upon the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).S

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the pertinent symptoms fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  Neither the Veteran's contentions nor any other evidence of record suggests any manner by which the Veteran would be rendered incapable of gainful employment specifically by his service-connected hearing loss disability or diabetes mellitus pathology on appeal in this case.

The Veteran has not contended that he is unemployable due to the specific manifestations of his service-connected disabilities on appeal.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due to the service connected disabilities currently on appeal.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the service-connected disabilities on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


ORDER

A compensable initial disability rating for bilateral hearing loss is not warranted.  To this extent, the appeal is denied.

Entitlement to a disability rating in excess of 10 percent for diabetes mellitus, type II, distinct from separately rated complications, is not warranted.  To this extent, the appeal is denied.

A separate 10 percent rating for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Service Connection for Hypertension

Moreover, the Veteran is also seeking service connection for high blood pressure as secondary to his service-connected diabetes mellitus pathology.  An August 2006 VA examination report shows that the Veteran "denies any history of hypertension" as of that time; this report accordingly does not otherwise address any etiology of claimed hypertension.  The Veteran first presented his claim of entitlement to service connection for hypertension in June 2008.  No VA examination report associated with the development of this appeal addresses the nature and etiology of the Veteran's claimed hypertension, and no other evidence of record otherwise adequately addresses this matter.

The RO's adjudication of this claim has, in both the August 2010 rating decision and the May 2011 statement of the case, includes a statement that "You were scheduled for a VA examination to evaluate your claimed symptoms.  The examiner stated that your diabetes is well under control with medication.  No additional or separate diagnosis was provided."  Although not specified, this statement appears to refer to the February 2010 VA examination report pertaining the Veteran's diabetes.  However, review of the February 2010 VA examination report reveals no indication that the Veteran's claims concerning hypertension were considered or addressed in any manner by the VA examiner.  Furthermore, the February 2010 VA examination report expresses doubt as to whether the Veteran's diagnosis of diabetes mellitus is valid.  The Board must accept that the Veteran has been properly diagnosed with the already service-connected diabetes mellitus (and other medical evidence indicates that the diagnosis is indeed valid).  Thus, it appears that the February 2010 VA examination report is inadequate in addressing the hypertension issue in that it fails to discuss the Veteran's contention that he suffers from hypertension related to his diabetes mellitus, and the report appears to doubt the established premise that the Veteran suffers from diabetes mellitus in the first place.

Since the time that the Veteran raised his claim of entitlement to service connection for hypertension as secondary to diabetes mellitus, no VA examination report or medical opinion addresses the critical question of whether the Veteran has any diagnosed hypertension which has been caused or aggravated by his service-connected diabetes mellitus pathology.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non- service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The questions involved are clearly medical in nature and must be addressed by medical personnel.  The Board may not render a medical opinion nor attempt to read anything into the existing VA examination reports which is not clearly addressed.  Although the Board regrets further delay, further clarification is necessary before the Board may proceed with appellate review.

Service Connection for an acquired psychiatric disability, to include PTSD

The Veteran has presented testimony regarding alleged stressor events during his service in Vietnam, including during his August 2011 Board hearing testimony.  The Veteran's alleged PTSD stressors involve his being proximate to and involved in substantial combat events in Vietnam during his service in the Vietnam War, including references to frequent fear of hostile enemy action.  He alleges that he was in a hostile combat environment during this service.  Personnel records confirm that the Veteran served in Vietnam during the Vietnam War.

The Board notes that during the course of the appeal there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

In light of the amended 38 C.F.R. § 3.304(f), the Board finds that a VA examination is warranted to determine if the Veteran has PTSD that is attributed to service.

Service connection for residuals of squamous cell carcinoma of the base of the tongue

The Veteran contends that his squamous cell carcinoma of the base of the tongue is attributable to his exposure to herbicide agents during his service in Vietnam.  Briefly, the Board notes that the Veteran's documented service in Vietnam entitles him to a presumption of having been exposed to pertinent toxic tactical herbicides.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases (which do not appear to include squamous cell carcinoma of the base of the tongue) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's history of squamous cell carcinoma of the base of the tongue is well documented.  The Veteran's service in Vietnam entitles him to a presumption of exposure to herbicide agents.  Significantly, the Veteran has submitted private medical opinions supporting the plausibility of a link between in-service herbicide exposure and the Veteran's specific case of squamous cell carcinoma of the base of the tongue. A June 2011 private medical opinion from a doctor provides a substantial discussion including with reference to the Veteran's history, the chemical make-up of the pertinent tactical herbicides, and relevant medical research indicating that "the contents of the herbicide used in Vietnam can cause Squamous Cell Carcinoma Base of Tongue."  A September 2007 private medical opinion from a different doctor associated with the treatment of the Veteran's cancer directs attention to the fact that the Veteran's diagnosis was "the same histological type of cancer as larynx cancer."  This is significant because cancer of the larynx is among the specified forms of cancer recognized as presumptively linked to pertinent herbicide exposure for VA benefit purposes.  Furthermore, a July 2011 the American Oral Cancer Clinic shows that squamous cell carcinoma of the base of the tongue involves tissues and treatment largely distinct from and dissimilar to squamous cell carcinoma of the oral tongue.

Thus, there is evidence of an in-service event or injury (exposure to tactical herbicides) that could be pertinent to the Veteran's development of squamous cell carcinoma of the base of the tongue.  There is thus a suggestion that squamous cell carcinoma of the base of the tongue may be associated with military service.  The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

It appears that there has been no VA examination conducted to specifically address the diagnostic nature and etiology of the Veteran's squamous cell carcinoma of the base of the tongue.  There is otherwise insufficient competent medical evidence on file to permit informed appellate review of the critical medical questions in this case at this time.  Therefore, a remand for additional development is required before proper appellate review may proceed on this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.

2.   The RO should schedule the Veteran for an appropriate VA examination to address the relationship, if any, between the Veteran's service-connected diabetes mellitus and his claimed hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's claimed hypertension, if diagnosed, is proximately due to or caused by his service-connected diabetes mellitus?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's claimed hypertension, if diagnosed, has been aggravated by his service-connected diabetes mellitus?

The examiner should furnish a rationale for all opinions offered.

If the Veteran does not report for the scheduled examination, the claims file should nevertheless be made available to an appropriate examiner for review and for responses to the posed questions.

3.  The Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either (1) a verified stressor, or (2) a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.

b)  For each psychiatric disorder diagnosed other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of disability) that such disorder was manifested during service or is otherwise causally related to service.

A rationale should be offered for all opinions presented.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his squamous cell carcinoma of the base of the tongue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's case of squamous cell carcinoma of the base of the tongue is related to his military service, to include exposure to herbicides?  In answering this question, please discuss all pertinent evidence in the claims-file, particularly the September 2007 and June 2011 opinions which together direct attention to the histological type of the Veteran's cancer and suggest that the Veteran's case may be related to herbicide exposure during military service.

If the Veteran does not report for the scheduled examination, the claims file should nevertheless be made available to an appropriate examiner for review and for a response to the posed question.

5.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

6.  Thereafter, all of the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


